Citation Nr: 1744816	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-35 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for herniated nucleus pulposis L4-L5 status post right L4-L5 and L5-S1 laminectomy/discectomy (low back disability), prior to June 23, 2015.

2. Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity associated with the low back disability

3. Entitlement to an increased rating in excess of 20 percent for a low back disability after June 23, 2015.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which awarded a 10 percent rating for the low back disability.  A November 2012 rating decision implemented the 10 percent rating effective June 28, 2011, the date of a claim for increase. 

Subsequently, by a rating decision dated in July 2015, the RO increased the Veteran's disability rating for a low back disability from 10 percent to 20 percent effective June 23, 2015.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in September 2016.  A transcript of this proceeding is associated with the electronic file.

The Board notes that in the June 2012 rating decision, the RO granted service connection for radiculopathy of the right lower extremity, with an evaluation of 20 percent, effective June 28, 2011.  It appears that the Veteran expressed disagreement with this rating in his September 2012 notice of disagreement.  Thus, the Board has taken jurisdiction of this issue because it is an element of rating the low back disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250-1 (2011) (noting VA's duty to adjudicate claims so as to maximize benefits). 

The issues of entitlement to an increased rating in excess of 20 percent since June 23, 2015, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to January 16, 2014, the Veteran's low back disability did not manifest as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, as a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2. Beginning January 16, 2014, the Veteran's low back disability did manifest as forward flexion of the thoracolumbar spine of 30 degrees, but no less, accompanied by a slight antalgic gait.

3. For the entire appeal period stemming from the June 28, 2011 claim, the Veteran's low back disability is manifested by sciatica of the right lower extremity, resulting in no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. Prior to January 16, 2014, the criteria for a disability rating in excess of 10 percent for a low back disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5237 (2016).

2. Between January 16, 2014 to June 23, 2015, the criteria for a 20 percent disability rating for a low back disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5237 (2016).

3. The criteria for a rating in excess of 20 percent for sciatica of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.       §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA satisfied its duty to notify by a letter mailed to the Veteran in September 2011.  

The notice of disagreement initiated the Veteran's claim for an increased rating for his low back disability and right lower extremity radiculopathy. The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). There is no duty to provide additional notice in this case. 

Relevant to the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and considered.  He has not identified or provided authorization to obtain any additional, outstanding records and neither he nor his representative has indicated that other outstanding records exist, though requests have been made by VA.   

The RO afforded the Veteran VA examinations in September 2011 and July 2015 to evaluate the severity of his low back disability and radiculopathy.  The Board finds that the VA examinations are adequate to adjudicate the appeal for the period prior to June 23, 2015.  As discussed below, the examinations were based upon consideration of his pertinent medical history, his lay assertions and complaints, and describe his disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

II. Entitlement to an Increased Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, as is the case for the rating for the low back disability on appeal, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as is the case for the rating of the right lower extremity radiculopathy on appeal, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson, supra; Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A. Low Back Disability

By a rating decision dated in February 1976, the RO granted service connection for herniated nucleus pulposis, L4-L5, assigning a 10 percent disability rating effective June 6, 1975, the day after the Veteran's discharge from military service.  In a December 1977 rating decision, the RO reduced the disability rating from 10 percent to noncompensable, based upon the results of a November 1977 VA examination.  The Veteran did not submit a timely notice of disagreement as to the rating assigned for his low back disability and the decision became final.

In June 2011, the Veteran submitted a claim for an increased rating for his low back disability.  In connection with this claim, he was afforded a VA examination in September 2011 and, by rating decision dated in June 2012, the RO increased the Veteran's disability rating for a low back disability from noncompensable to 10 percent  A November 2012 rating decision implemented the 10 percent rating effective June 28, 2011, the date of the claim for increase.  The Veteran disagreed with this decision and perfected an appeal with regard to this issue.  Subsequently, by a rating decision dated in July 2015, the RO increased the Veteran's disability rating for a low back disability from 10 percent to 20 percent effective June 23, 2015.  

The rating for the Veteran's lumbar spine disability has been assigned under 38 C.F.R. § 4.71a, DC 5242 and 5237.  The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury. 38 C.F.R. § 4.71a. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees each, are considered normal range of motion of the thoracolumbar spine.  "Combined range of motion" refers to the sum of the ranges of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  Normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71(a), General Rating Formula, Note 2, and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, IVDS is evaluated on the total duration of incapacitating episodes over the past 12 months. A 10 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least one but less than 2 weeks during the past 12 months. A 20 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least 2 but less than 4 weeks during the past 12 months. A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least 4 but less than 6 weeks during the past 12 months. A maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least 6 but less than 12 weeks during the past 12 months. 38 C.F.R. § 4.71(a), The Spine, Formula for Rating IVDS Based on Incapacitating Episodes (2016). An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id. Note (1).

The period of time at issue here involves a rating in excess of 10 percent for the Veteran's low back disability between June 28, 2011 and June 23, 2015.  Evidence relevant to the Veteran's low back disability from September 18, 2009 includes a VA examination report dated in September 2011, post-service VA treatment records, and the September 2016 hearing testimony.

      Period between June 28, 2011 and January 16, 2014 

On September 16, 2011, the RO afforded the Veteran an examination to assess the severity of his low back disability.  He described experiencing a sharp pressure type of pain in his lower back, along with difficulty bending over and lifting objects weighing over 15 pounds.  He was able to stand for between 60 to 90 minutes before needing to sit down.  During a flare-up, he was unable to walk, sit, stand, or "do anything."  He did not use an assistive device as a normal mode of locomotion.  The examiner opined that the Veteran's low back disability did impact his employment, as he was unable to drive a truck across the country.  

The examination report noted that the Veteran did not have IVDS.  There was no evidence of guarding, muscle spasms, muscle atrophy, tenderness, or pain to palpation.  Specifically, the examiner did not find abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Muscle strength and reflex testing were normal.  Flexion was to 70 degrees, with objective evidence of pain at 65 degrees.  Extension was to 25 degrees, with objective evidence of pain at 20 degrees.  Left lateral flexion was to 30 degrees or greater, with objective evidence of pain at 30 degrees or greater.  Right lateral flexion was to 30 degrees or greater, with objective evidence of pain at 25 degrees.  Left lateral rotation was to 20 degrees, with objective evidence of pain at 30 degrees or greater.  Right lateral rotation was to 30 degrees or greater, with objective evidence of pain at 30 degrees or greater.  Repetitive motion testing produced flexion to 70 degrees and extension to 25 degrees, with all other ranges of motion ending at 30 degrees or greater.  The examiner noted functional loss, functional impairment, and additional limitation of range of motion after repetitive use due to less movement than normal, as well as pain on movement.  

At the September 2016 hearing before the undersigned, the Veteran testified that his back pain and range of motion had worsened over time.  He stated that he had experienced difficulty bending and twisting since 2011.  He further reported that the improvement resulting from surgery in September 2009 had worn off since that time.  

After a careful and thorough review of the medical and lay evidence of record and taking into account possible additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, the Board finds that the currently assigned 10 percent disability rating for the Veteran's service-connected low back disability appropriately approximates the Veteran's degree of disability for the period of time from June 28, 2011 to January 16, 2014.

Specifically, the September 2011 VA examination report indicated that the Veteran experienced pain on motion and limited range of motion, but not to a severe enough degree as to result in an abnormal gait or abnormal spinal contour.  Additionally, the flexion of the thoracolumbar spine was never noted to be less than 70 degrees, with objective evidence of pain at 65 degrees, throughout this period of time, even after repetitive use testing.  Furthermore, the Board notes that at no time has the Veteran demonstrated favorable or unfavorable ankylosis.  Although the September 2011 VA examination failed to specifically address the issue of ankylosis, the range of motion measurements clearly indicate that the Veteran did not display symptomatology reflective of ankylosis.  Thus, the medical evidence does not suggest that the Veteran's low back disability is of the severity warranting a rating in excess of 10 percent for this period.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the last line of 38 C.F.R. § 4.59 (2016) requires that joints be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  The Court subsequently held, however, that 38 C.F.R. § 4.59 was inapplicable where a joint disability was already compensated at the minimum compensable level.  Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017).  Because the Veteran has been granted a compensable rating for the low back disability for period on appeal, 38 U.S.C.A. § 4.59 is not applicable. 

Under the Formula for Rating IVDS Based on Incapacitating Episodes, the Veteran did not meet the criteria for a compensable rating during the period on appeal. There is no evidence of any incapacitating episodes for which a physician prescribed treatment and bed rest during the entire period on appeal.  Additionally, the September 2011 VA examiner indicated that the Veteran did not have IVDS.

With regard to assigning a higher disability rating based on functional loss with repeated use or during flare-ups, the Board has carefully considered the Veteran's reported symptoms due to his low back disability.  The medical evidence of record does not reveal any evidence of additional limitation of flexion after repetitive use testing or flare-ups.  The Board finds that the 10 percent disability rating currently assigned for this period under Diagnostic Code 5237 adequately encompasses additional functional loss, such as pain with motion and functional limitation on use, including during periods of flare-ups.  

In sum, the Board finds that the claim for a rating in excess of 10 percent for the Veteran's back disability prior to January 16, 2014 is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      Period between January 16, 2014 and June 23, 2015

Notably, a January 14, 2014 post-service VA treatment record documented flexion of the thoracolumbar spine to 30 degrees.  The treatment provider further noted that the Veteran presented with a slight antalgic gait. 

The Board has also considered the Veteran's lay testimony provided during the September 2016 hearing, and discussed above, regarding this separate period on appeal.  

After a careful and thorough review of the medical and lay evidence of record and taking into account possible additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, the Board finds that a 20 percent disability rating for the Veteran's service-connected low back disability more appropriately approximates the Veteran's degree of disability for the period of time from January 14, 2016 to June 23, 2015.  Specifically, the January 2014 VA treatment record noted that the Veteran's flexion was limited to 30 degrees, which appeared to result in an antalgic gait.  The Board finds that such medical evidence is indicative of the level of severity warranting a 20 percent rating for this period.   

However, the Board notes that at no time throughout this period has the Veteran's low back disability resulted in symptomatology warranting a rating in excess of 20 percent.  The medical evidence for this period of time does not indicate that the Veteran has ever demonstrated favorable or unfavorable ankylosis.  Additionally, treatment providers have never documented the flexion of the thoracolumbar spine to be less than 30 degrees.  Thus, a rating in excess of 20 percent for the service-connected low back disability is not warranted for this period.   

Under the Formula for Rating IVDS Based on Incapacitating Episodes, the Veteran did not meet the criteria for a compensable rating during the period on appeal. There is no evidence of any incapacitating episodes for which a physician prescribed treatment and bed rest during this period. 

With regard to assigning a higher disability rating based on functional loss with repeated use or during flare-ups, the Board has carefully considered the Veteran's reported symptoms due to his low back disability, including difficulty bending and twisting.  However, the Board finds that a 20 percent disability rating for this assigned under Diagnostic Code 5237 adequately encompasses additional functional loss, such as pain with motion and functional limitation due to decreased range of motion. 

In sum, the Board finds that a 20 percent disability rating for the Veteran's low back disability, effective January 16, 2014 is warranted.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	Additional Considerations

VA is required to rate any neurologic impairment associated with the back disability separate from the orthopedic manifestations discussed above.  The Veteran is currently service-connected for radiculopathy of the right lower extremity, the separate rating for this disability will be addressed below.  However, throughout the entire period on appeal, the Board finds that the Veteran does not warrant a separate rating for radiculopathy of the left lower extremity.  At the September 2011 and July 2015 VA examinations, there was no evidence of radicular pain, paresthesias and/or dysesthesias, or numbness in the left lower extremity.  There has been no reported alteration in his bowel or bladder habits.  Both examination reports further noted normal muscle strength, normal sensation, and hypoactive reflexes in the left lower extremity.  The Veteran did not have a positive straight leg test for the left lower extremity at either examination.  In addition, throughout the pendency of the appeal, he did not have any other neurologic abnormalities.  Thus, the Board finds that at no point during the pendency of the appeal does the Veteran have any other separately ratable neurological manifestations other than the service-connected radiculopathy of the right lower extremity.

The General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.71(a), The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1). No bowel or bladder impairment has been documented during the period on appeal. 

B. Right Lower Extremity Radiculopathy

Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, and a 20 percent rating requires moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e. the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), DC 8520.  A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

With respect to the Veteran's radiculopathy of the right lower extremity, a 20 percent rating was assigned under DC 8520 effective June 28, 2011, the date that the Veteran's claim for an increased rating for his low back disability was received, as it was construed as a claim for this condition.  Considering the pertinent evidence discussed below, in light of the applicable criteria, the Board finds that the Veteran is entitled to no greater than the 20 percent disability rating currently assigned for his right lower extremity radiculopathy effective June 28, 2011.  

Post-service VA treatment records indicate that the Veteran consistently reported numbness in his right lower extremity throughout the appeal period.  These records also documented his diagnosis of radiculopathy of the right lower extremity. 

In September 2011, the VA afforded the Veteran a VA examination to evaluate the severity of his low back disability.  The Veteran reported a feeling of numbness and tingling in his right foot, as well as atrophy in his right calf.  Testing revealed normal muscle strength and hypoactive reflexes.  There was decreased sensation in his right foot.  Straight leg testing was negative.  The examiner noted moderate numbness, as well as moderate paresthesias and/or dysesthesias.  There was no evidence of muscle atrophy.  Overall, the examiner opined that the Veteran had moderate radiculopathy of the right lower extremity.    

The July 2015 examination demonstrated normal strength and hypoactive reflexes in the right lower extremity, as well as decreased sensation in the right foot.  Straight leg test results were positive for the right lower extremity.  The examiner further noted moderate intermittent pain, moderate paresthesias and/or dysesthesias, as well as moderate numbness of the right lower extremity.  The examiner did not observe any evidence of muscle atrophy.  Overall, the examiner opined that the radiculopathy of the right lower extremity was moderate in severity.  

At the September 2016 hearing, the Veteran testified that he experienced symptoms including weakness, burning and tingling sensations, as well as an ache down his right leg.  He stated that the symptoms began after his back surgery in 2011 by a private physician.  The Board notes that the evidence of record does not indicate that the Veteran underwent any additional surgical procedures, aside from the lumbar laminectomy on September 11, 2009.  Thus, it appears the Veteran mistakenly referred to a 2011 back surgery at hearing, when he meant to note the September 2009 surgery, performed more than a year prior to his current claim.  

The Board finds that, throughout the period on appeal, the Veteran has reported numbness and right leg pain radiating from his lower back.  The September 2011 VA examiner described moderate radiculopathy of the right leg with moderate paresthesias and dysesthesias, as well as moderate numbness.  The July 2015 VA examiner described moderate radiculopathy of the right leg with moderate intermittent pain, moderate paresthesias and dysesthesias, and moderate numbness.    The symptoms associated with the Veteran's right lower extremity radiculopathy have consistently been described as moderate.  The Board thus finds the description of the Veteran's radicular symptoms to be probative.  There have been no objective findings of loss of muscle mass, atrophy, or function indicated.  Marked atrophy is a marker of severe incomplete paralysis under Diagnostic Code 8520.  The examiners did not note any indication of atrophy for the right lower extremity.  The Board notes the positive straight leg test in July 2015, however, where, as here, the involvement is wholly sensory, the rating should be for mild, or, at most, the moderate degree.  As only sensory impairment was noted on the neurological examination, and all impairments were described as moderate, the Board finds that a rating in excess of 20 percent is not warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

1. Entitlement to a rating in excess of 10 percent for a low back disability between June 28, 2011 and January 16, 2014 is denied.

2. Entitlement to a 20 percent disability rating for a low back disability, effective January 16, 2014, is granted.

3. Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity, associated with the low back disability, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was last afforded a VA examination for his low back disability in July 2015.  At the September 2016 hearing, the Veteran reported his symptoms had worsened.  As it appears the severity of the Veteran's low back disability has increased since his last VA examination the Board finds that the Veteran should be afforded new VA examinations to determine the current severity of his disability. See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); see also Caffrey v. Brown, 6 Vet. App. 377 (1994);VAOPGCPREC 11-95 (1995).

The Veteran's TDIU claim remains intertwined with the increased rating claim that is the subject of the present appeal and remand. Accordingly, adjudication of the TDIU claim must await development and readjudication of this claim. The Court has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board notes that the Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16 (b). The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b). Bowling v. Principi, 15 Vet. App. 1 (2001).

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through August 31, 2017 have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his appeal.


Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records dated from August 31, 2017 to the present.  

2. Contact the Veteran and request authorization to obtain any outstanding records pertinent to his appeal, including any private treatment records following the proper VA procedures.  

3. The Veteran should be afforded a VA examination in order to determine the current severity of his service-connected low back disability. All pertinent evidence should be made available to and reviewed by the examiner. The examiner must make all findings relative to rating the Veteran's disability, to include testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's disability on his occupational functioning and daily activities. The AOJ should ensure that the examiner provides all information required for rating purposes.

The examiner should also evaluate the Veteran's neurological issues and should indicate whether there has been a change in severity of his service-connected right lower extremity radiculopathy.  

4. If, after completion of the instructions above, there is evidence that the Veteran's service-connected disabilities preclude gainful employment and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a) for any portion of the appeal period, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b).

5. After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, if any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case with consideration of all evidence associated with the claims file since the claim was last adjudicated. The Veteran and his representative should be afforded the appropriate opportunity to respond. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


